Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 3/11/2021 regarding application 16/138,272 filed on 9/21/2018.  
 	Claims 1-2, 4-16, and 22-26 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4-9, 12-16, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication 2017/0083264, .
	Regarding claim 1, Lee2017 teaches A method of operating a storage device including scheduling a task to operate a non-volatile memory [semiconductor memory device, figure 2, 280; In a semiconductor system having a multi-rank structure, a memory controller may perform a scheduling operation to generate a command corresponding to a request having a higher priority among read or write requests from a host. A semiconductor system performing such an operation will be described with reference to FIG. 1 (¶ 0005); Moon teaches a non-volatile memory -- At least one other example embodiment provides a memory system including: a non-volatile memory including a memory block and a storage controller … (¶ 0008); Fujimoto also teaches a non-volatile memory -- The present invention relates to a memory device and a controlling method of the memory, and in particular to a memory device a nonvolatile semiconductor memory (¶ 0004)], the method comprising: 
receiving from a processor commands to operate the storage device [command queue, figure 2, 220; A semiconductor system may include: a command queue suitable for storing a plurality of requests provided from a host according to rank and bank information of the requests; one or more determination units suitable for determining requests having a same row address in response to row address information of the requests stored in the command queue … (abstract); Moon also teaches this limitation -- According to at least this example embodiment, the dynamic access manager 35 provides the flash translation layer 30 with an access mode AM (e.g., write mode (WM), read mode (RM), erase mode (EM), etc.) for a selected memory block based on information provided from the application software 10 and/or the file system 20. The flash translation layer 30 issues a command CMD and/or a mode set signal Mode_i to set a bias of a selected memory block according to the access mode AM from the dynamic access manager 35 (¶ 0090)], each command having one of a plurality of modes of operation [The command queue 120 may include an address mapping unit 121 … The addresses outputted from the address mapping unit 121 may include commands and/or addresses CMD/ADD. The addresses may include rank, bank, column, and row addresses. The commands may be or include a read, write, and/or erase command (¶ 0009); 
Moon more expressively teaches this limitation – as shown in figure 8, 344, where the write commands may have various write modes, including WM0, WM1, and WM2; as shown in figure 30, where the erase commands may have various erase modes, including EM1, EM2, and EM3; At least one other example embodiment provides a recover method for a memory system, the method including: storing access mode information in association with data in a block of the non-volatile memory, the access mode information being indicative of at least one of (i) a write mode used to write the data to the block of the non-volatile memory, and (ii) an erase mode used to erase the block of the non-volatile memory; obtaining the stored access mode information from the non-volatile memory in response to a sudden power-off recovery request from a host; and storing the obtained access mode information in a per-block mode table at a memory controller.  (¶ 0023); According to at least this example embodiment, the dynamic access manager 35 provides the flash translation layer 30 with an access mode AM (e.g., write mode (WM), read mode (RM), erase mode (EM), etc.) for a selected memory block based on information provided from the application software 10 and/or the file system 20. The flash translation layer 30 issues a command CMD and/or a mode set signal Mode_i to set a bias of a selected memory block according to the access mode AM from the dynamic access manager 35 (¶ 0090)]; 
queuing a plurality of tasks in a task queue [command queue, figure 2, 220; A semiconductor system may include: a command queue suitable for storing a plurality of requests provided from a host according to rank and bank information of the requests; one or more determination units suitable for determining requests having a same row address in response to row address information of the requests stored in the command queue … (abstract)]; 
extracting using a scheduler a mode of operation of a task to be executed [Lee2017 teaches extracting a mode of operation, including not only determining whether the command is a read, write, or erase command, but also determining if the row address is the same as the previous command, in which the current command and the previous command have the same row address, i.e., a “row hit” -- The command queue 120 may include an address mapping unit 121 … The addresses outputted from the address mapping unit 121 may include commands and/or addresses CMD/ADD. The addresses may include rank, bank, column, and row addresses. The commands may be or include a read, write, and/or erase command (¶ 0009); … one or more determination units suitable for determining requests having a same row address in response to row address information of the requests stored in the command queue … Each of the determination units may determine whether consecutive requests among have the same row address in a same rank, and outputs flag information corresponding to the number of requests having the same row address (¶ 0017-0018);
Moon more expressively teaches this limitation -- as shown in figure 8, 344, where the write commands may have various write modes, including WM0, WM1, and WM2; as shown in figure 30, where the erase commands may have various erase modes, including EM1, EM2, and EM3; At least one other example embodiment provides a method for writing data to a memory device, the method including: checking a device status parameter value for the memory device, the device status parameter value being indicative of one of a number of free blocks at the memory device and an empty ratio of a write buffer at the memory device; comparing the device status parameter value with at least one device status parameter threshold value; selecting a write mode from among a plurality of write modes for writing data to a memory block based on the comparison between the device status parameter value and the at least one device status parameter threshold value; setting a write voltage according to the selected write mode; and writing data to the memory block using the set write voltage (¶ 0019)];
determining by the scheduler whether a mode of a next task in the task queue is identical to a mode of a previously-executed task [Lee2017 teaches a mode of operation in which the current command and the previous command have the same row address, i.e., a “row hit” -- A semiconductor system may include: a command queue suitable for storing a plurality of requests provided from a host according to rank and bank information of the requests; one or more determination units suitable for determining requests having a same row address in response to row address of the requests stored in the command queue … (abstract);  The arbitration unit 140 may perform a scheduling operation to preferentially output a request having a higher priority depending on scoring values of the plurality of requests stored in the command queue 120. A scoring value may be obtained by combining QOS (Quality of Service), seniority, and row hit information for the respective requests. The seniority information may indicate how long a request has been stored in the command queue 120. The row hit information may indicate whether a corresponding request has the same row address as a previous request or an immediately previous request information (¶ 0011)]; and 
determining an execution order of the next task according to a result of the determination whether the mode of the next task is identical to the mode of a previously-executed task [Lee2017 teaches that requests/commands with “row hit” are given higher priority -- A semiconductor system may include: a command queue suitable for storing a plurality of requests provided from a host according to rank and bank information of the requests; one or more determination units suitable for determining requests having a same row address in response to row address of the requests stored in the command queue … (abstract);  The arbitration unit 140 may perform a scheduling operation to preferentially output a request having a higher priority depending on scoring values of the plurality of requests stored in the command queue 120. A scoring value may be obtained by combining QOS (Quality of Service), seniority, and row hit information for the respective requests. The seniority information may indicate how long a request has been stored in the command queue 120. The row hit information may indicate whether a corresponding request has the same row address as a previous request or an immediately previous request information (¶ 0011); … one or more determination units suitable for determining requests having a same row address in response to row address information of the requests stored in the command queue … Each of the determination units may determine whether consecutive requests among the plurality of requests stored in the corresponding command queue among the plurality of command queues have the same row address in a same rank, and outputs flag information corresponding to the number of requests having the same row address … The arbitration unit may include: a first scheduler suitable for scheduling the plurality of requests according to the Internal priorities, wherein the internal priority is determined by scoring QOS (Quality of Service), seniority, and row hit values of the respective requests; a selector suitable for selecting flag information corresponding to the input sequence of the plurality of requests among the flag information outputted from the plurality of determination units, in response to the monitoring result of the monitoring unit, and outputting the plurality of requests stored in the corresponding command queue … (¶ 0017-0019); Scheduling the plurality of requests according to the internal priorities may comprise scheduling the plurality of requests according to the internal priorities determined by scoring QOS (Quality of Service), seniority, and row hit values of the respective requests (¶ 0033)], delaying execution of the next task if the mode of the next task is determined to be different from the mode of the previously-executed task [Lee2017 teaches that requests/commands with “row hit” are given higher priority -- The arbitration unit 140 may perform a scheduling operation to preferentially output a request having a higher priority depending on scoring values of the plurality of requests stored in the command queue 120. A scoring value may be The row hit information may indicate whether a corresponding request has the same row address as a previous request or an immediately previous request information (¶ 0011); … one or more determination units suitable for determining requests having a same row address in response to row address information of the requests stored in the command queue … Each of the determination units may determine whether consecutive requests among the plurality of requests stored in the corresponding command queue among the plurality of command queues have the same row address in a same rank, and outputs flag information corresponding to the number of requests having the same row address … The arbitration unit may include: a first scheduler suitable for scheduling the plurality of requests according to the Internal priorities, wherein the internal priority is determined by scoring QOS (Quality of Service), seniority, and row hit values of the respective requests; a selector suitable for selecting flag information corresponding to the input sequence of the plurality of requests among the flag information outputted from the plurality of determination units, in response to the monitoring result of the monitoring unit, and outputting the plurality of requests stored in the corresponding command queue … (¶ 0017-0019); Scheduling the plurality of requests according to the internal priorities may comprise scheduling the plurality of requests according to the internal priorities determined by scoring QOS (Quality of Service), seniority, and row hit values of the respective requests (¶ 0033)]; 
determining by the scheduler whether a mode of a second next task in the task queue is identical to the mode of the previously-executed task [Lee2017 teaches that requests/commands with “row hit” are given higher priority -- The arbitration unit 140 may perform a scheduling operation to preferentially output a request having a higher priority depending on scoring values of the plurality of requests stored in the command queue 120. A scoring value may be obtained by combining QOS (Quality of Service), seniority, and row hit information for the respective requests. The seniority information may indicate how long a request has been stored in the command queue 120. The row hit information may indicate whether a corresponding request has the same row address as a previous request or an immediately previous request information (¶ 0011); … one or more determination units suitable for determining requests having a same row address in response to row address information of the requests stored in the command queue … Each of the determination units may determine whether consecutive requests among the plurality of requests stored in the corresponding command queue among the plurality of command queues have the same row address in a same rank, and outputs flag information corresponding to the number of requests having the same row address … The arbitration unit may include: a first scheduler suitable for scheduling the plurality of requests according to the Internal priorities, wherein the internal priority is determined by scoring QOS (Quality of Service), seniority, and row hit values of the respective requests; a selector suitable for selecting flag information corresponding to the input sequence of the plurality of requests among the flag information outputted from the plurality of determination units, in response to the monitoring result of the monitoring unit, and outputting the plurality of Scheduling the plurality of requests according to the internal priorities may comprise scheduling the plurality of requests according to the internal priorities determined by scoring QOS (Quality of Service), seniority, and row hit values of the respective requests (¶ 0033)]; and executing the second next task before the next task if the mode of the second next task is identical to the mode of the previously-executed task [Lee2017 teaches that requests/commands with “row hit” are given higher priority -- The arbitration unit 140 may perform a scheduling operation to preferentially output a request having a higher priority depending on scoring values of the plurality of requests stored in the command queue 120. A scoring value may be obtained by combining QOS (Quality of Service), seniority, and row hit information for the respective requests. The seniority information may indicate how long a request has been stored in the command queue 120. The row hit information may indicate whether a corresponding request has the same row address as a previous request or an immediately previous request information (¶ 0011); … one or more determination units suitable for determining requests having a same row address in response to row address information of the requests stored in the command queue … Each of the determination units may determine whether consecutive requests among the plurality of requests stored in the corresponding command queue among the plurality of command queues have the same row address in a same rank, and outputs flag information corresponding to the number of requests having the same row address … The arbitration unit may include: a first scheduler suitable for scheduling the plurality of requests according to the Internal priorities, wherein the internal priority is determined by scoring QOS (Quality of row hit values of the respective requests; a selector suitable for selecting flag information corresponding to the input sequence of the plurality of requests among the flag information outputted from the plurality of determination units, in response to the monitoring result of the monitoring unit, and outputting the plurality of requests stored in the corresponding command queue … (¶ 0017-0019); Scheduling the plurality of requests according to the internal priorities may comprise scheduling the plurality of requests according to the internal priorities determined by scoring QOS (Quality of Service), seniority, and row hit values of the respective requests (¶ 0033)], wherein the plurality of modes of operation includes a first write mode and a second write mode [this limitation is taught by Moon -- as shown in figure 8, 344, where the write commands may have various write modes, including WM0, WM1, and WM2], in the first write mode, write data is not required to be immediately programmed into the non-volatile memory, and in the second write mode, write data is required to be immediately programmed into the non-volatile memory [this limitation is taught by Fujimoto -- RUs in AU1 store data 1 to 8, and the first to eighth RUs in AU2 store data 9 to 16. Then, as shown in FIG. 28, the host 1 supplies a write preparation command to the memory card 2. Upon receipt of this command, the memory card 2 carries out preparation for shifting to a state where writing can start immediately. The memory card 2 informs the host 1 of its under preparation while performing the transition processing to a real-time write ready (immediate write) state mode (real-time write enable mode) by transmitting a signal, for example, indicative of a busy state. After the busy state finishes, the host 1 starts writing … This write request requests the writing from a non-leading RU in the AU. The memory card 2 in the immediate write state does not copy data in lower RUs (first to third RUs) than the write-data RUs in the AU (AU1) to which the write data belong to (fourth to sixth RUs in this example) to the work AU … (¶ 0120-0123)].
	Regarding claim 1, Lee2017 teaches an operation in which the current command and the previous command have the same row address, i.e., a “row hit” [… The row hit information may indicate whether a corresponding request has the same row address as a previous request or an immediately previous request (¶ 0011); … one or more determination units suitable for determining requests having a same row address in response to row address information of the requests stored in the command queue … (¶ 0017)], but does not expressively teach the plurality of modes of operation includes a first write mode and a second write mode.
	However, Moon explicitly teaches the plurality of modes of operation includes a first write mode and a second write mode [as shown in figure 8, 344, where the write commands may have various write modes, including WM0, WM1, and WM2; as shown in figure 30, where the erase commands may have various erase modes, including EM1, EM2, and EM3; At least one other example embodiment provides a recover method for a memory system, the method including: storing access mode information in association with data in a block of the non-volatile memory, the access mode information being indicative of at least one of (i) a write mode used to write the data to the block of the non-volatile memory, and (ii) an erase mode used to erase the block of the non-volatile memory; obtaining the stored access mode information from the non-volatile memory in response to a sudden power-off recovery request from a host; and storing the obtained access mode information in a per-block mode table at a memory an access mode AM (e.g., write mode (WM), read mode (RM), erase mode (EM), etc.) for a selected memory block based on information provided from the application software 10 and/or the file system 20. The flash translation layer 30 issues a command CMD and/or a mode set signal Mode_i to set a bias of a selected memory block according to the access mode AM from the dynamic access manager 35 (¶ 0090)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to include a first write mode and a second write mode, as demonstrated by Moon, and to incorporate it into the existing scheme disclosed by Lee2017, in order to support multiple write modes in a write command.
	Further regarding claim 1, Lee2017 in view of Moon does not teach the mode indicates whether write data are required to be immediately programmed into the non-volatile memory.
	However, Fujimoto specifically teaches a mode indicates whether write data are required to be immediately programmed into the non-volatile memory [RUs in AU1 store data 1 to 8, and the first to eighth RUs in AU2 store data 9 to 16. Then, as shown in FIG. 28, the host 1 supplies a write preparation command to the memory card 2. Upon receipt of this command, the memory card 2 carries out preparation for shifting to a state where writing can start immediately. The memory card 2 informs the host 1 of its under preparation while performing the transition processing to a real-time write ready (immediate write) state mode (real-time write enable mode) by transmitting a signal, for example, indicative of a busy state. After the busy state finishes, the host 1 starts writing in the immediate write state does not copy data in lower RUs (first to third RUs) than the write-data RUs in the AU (AU1) to which the write data belong to (fourth to sixth RUs in this example) to the work AU … (¶ 0120-0123)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to a mode indicates whether write data are required to be immediately programmed into the non-volatile memory, as demonstrated by Fujimoto, and to incorporate it into the existing scheme disclosed by Lee2017 in view of Moon, because an immediate write mode would speed up write operations and reduce write latency.
	As to claim 2, Lee2017 in view of Moon & Fujimoto teaches The method of claim 1, wherein the plurality of modes of operation includes a plurality of memory write operations [Moon -- as shown in figure 8, 344, where the write commands may have various write modes, including WM0, WM1, and WM2].
	As to claim 4, Lee2017 in view of Moon & Fujimoto teaches The method of claim 1, wherein the determining of the execution order of the first task comprises:
when the mode of the first task is not identical to the mode of the previously-executed task, checking whether data in a program unit are stored in a data buffer [Lee2017 – for example, as shown in figure 2, whether requests/commands originated from the host (210) via the address mapping unit (221) are stored in the queues 231, 232, or 233];
when the data in the program unit are not stored in the data buffer, selecting a second task from among the plurality of tasks [Lee2017 – for example, as shown in figure 2, one of the queues (231, 232, or 233) is empty, requests/commands from the other queues are selected for processing by the arbitration unit (250)]; and
when the mode of the previously-executed task is identical to the mode of the first task or when the data in the program unit are stored in the data buffer, determining the first task as being in a ready state [Lee2017 teaches that requests/commands with “row hit” are given higher priority to be processed -- … an arbitration unit suitable for scheduling the plurality of requests according to internal priorities of the requests; a monitoring unit suitable for providing the rank information and row hit information of the plurality of requests outputted according to the scheduling result of the arbitration unit, to the arbitration unit … wherein the arbitration unit reschedules the plurality of requests in response to a monitoring result of the monitoring unit and output results of the plurality of determination units, such that all requests inputted during a preset period are processed (abstract); … The arbitration unit 140 may perform a scheduling operation to preferentially output a request having a higher priority depending on scoring values of the plurality of requests stored in the command queue 120.  A scoring value may be obtained by combining QOS (Quality of Service), seniority, and row hit information for the respective requests … The row hit information may indicate whether a corresponding request has the same row address as a previous request or an immediately previous request (¶ 0011)].
	As to claim 5, Lee2017 in view of Moon & Fujimoto teaches The method of claim 1, wherein the determining of the execution order of the first task comprises: when the mode of the previously-executed task is identical to the mode of the first task, checking whether an address region in which a first address to be accessed by the first task is located is the same address region as that of a second address to be accessed by the previously-executed task [same row address, i.e., row hit – Lee2017: … The row hit information may indicate whether a corresponding request has the same row address as a previous request or an immediately previous request (¶ 0011)];  when the first address is in the same address region as that of the second address, determining the first task as being in a ready state;  and when the mode of the previously-executed task is not identical to the mode of the first task, delaying an execution order of the first task [Lee2017 teaches that requests/commands with “row hit” are given higher priority to be processed -- … an arbitration unit suitable for scheduling the plurality of requests according to internal priorities of the requests; a monitoring unit suitable for providing the rank information and row hit information of the plurality of requests outputted according to the scheduling result of the arbitration unit, to the arbitration unit … wherein the arbitration unit reschedules the plurality of requests in response to a monitoring result of the monitoring unit and output results of the plurality of determination units, such that all requests inputted during a preset period are processed (abstract); … The arbitration unit 140 may perform a scheduling operation to preferentially output a request having a higher priority depending on scoring values of the plurality of requests stored in the command queue 120.  A scoring value may be obtained by combining QOS (Quality of Service), seniority, and row hit information for the respective requests … The row hit information may indicate whether a corresponding request has the same row address as a previous request or an immediately previous request (¶ 0011)].
	As to claim 6, Lee2017 in view of Moon & Fujimoto teaches The method of claim 1, wherein the determining of the execution order of the first task comprises: when the mode of the previously-executed task is identical to the mode of the first task, checking whether an address region in which a first address to be accessed by the first task is located, is in the same address region as that of a second address to be accessed by the previously-executed task [same row address, i.e., row hit – Lee2017: … The row hit information may indicate whether a corresponding request has the same row address as a previous request or an immediately previous request (¶ 0011)];  when the first address is the same address region as that of the second address, determining the first task as being in a ready state;  and when the first address is not in the same address region as that of the second address, delaying an execution order of the first task [Lee2017 teaches that requests/commands with “row hit” are given higher priority to be processed -- … an arbitration unit suitable for scheduling the plurality of requests according to internal priorities of the requests; a monitoring unit suitable for providing the rank information and row hit information of the plurality of requests outputted according to the scheduling result of the arbitration unit, to the arbitration unit … wherein the arbitration unit reschedules the plurality of requests in response to a monitoring result of the monitoring unit and output results of the plurality of determination units, such that all requests inputted during a preset period are processed (abstract); … The arbitration unit 140 may perform a scheduling operation to preferentially output a request having a higher priority depending on scoring values of the plurality of requests stored in the command queue 120.  A scoring value may be obtained by combining QOS (Quality of Service), seniority, and row hit information for the respective requests … The row hit information may indicate whether a corresponding request has the same row address as a previous request or an immediately previous request (¶ 0011)].
	As to claim 7, Lee2017 in view of Moon & Fujimoto teaches The method of claim 6, wherein the non-volatile memory is divided into a plurality of logic address regions, and the address region is one from among the plurality of logic address regions [a plurality of banks, ranks and rows – Lee2017: A semiconductor system may include: a command queue suitable for storing a plurality of requests provided from a host according to rank and bank information of the requests; one or more determination units suitable for determining requests having a same row address in response to row address information of the requests stored in the command queue … (abstract)].
	As to claim 8, Lee2017 in view of Moon & Fujimoto teaches The method of claim 1, wherein the mode is set according to mode information included in a command argument of commands corresponding to the tasks [the row address information is set in the command/request -- Lee2017: A semiconductor system may include: a command queue suitable for storing a plurality of requests provided from a host according to rank and bank information of the requests; one or more determination units suitable for determining requests having a same row address in response to row address information of the requests stored in the command queue … (abstract)].
The method of claim 8, wherein the mode information comprise at least one from among a reliable write, a forced write, a regular write, and a data tag mode, which determine a first write mode or a second write mode [Lee2017 teaches at least a regular write -- The command queue 120 may include an address mapping unit 121 … The commands may be or include a read, write, and/or erase command (¶ 0009); Fujimoto teaches an immediate write, which is one type of a forced write -- RUs in AU1 store data 1 to 8, and the first to eighth RUs in AU2 store data 9 to 16. Then, as shown in FIG. 28, the host 1 supplies a write preparation command to the memory card 2. Upon receipt of this command, the memory card 2 carries out preparation for shifting to a state where writing can start immediately. The memory card 2 informs the host 1 of its under preparation while performing the transition processing to a real-time write ready (immediate write) state mode (real-time write enable mode) by transmitting a signal, for example, indicative of a busy state. After the busy state finishes, the host 1 starts writing … This write request requests the writing from a non-leading RU in the AU. The memory card 2 in the immediate write state does not copy data in lower RUs (first to third RUs) than the write-data RUs in the AU (AU1) to which the write data belong to (fourth to sixth RUs in this example) to the work AU … (¶ 0120-0123)], wherein the first write mode does not require that the write data is immediately programmed into the non-volatile memory [Lee2017 teaches at least a regular write -- The command queue 120 may include an address mapping unit 121 … The commands may be or include a read, write, and/or erase command (¶ 0009)] and the second write mode requires that the write data are immediately programmed into the non-volatile memory [Fujimoto teaches an immediate write, which is one type of a forced write -- RUs in AU1 store data 1 to 8, and the first to eighth RUs in AU2 store data 9 to 16. Then, as shown in FIG. 28, the host 1 supplies a write preparation command to the memory card 2. Upon receipt of this command, the memory card 2 carries out preparation for shifting to a state where writing can start immediately. The memory card 2 informs the host 1 of its under preparation while performing the transition processing to a real-time write ready (immediate write) state mode (real-time write enable mode) by transmitting a signal, for example, indicative of a busy state. After the busy state finishes, the host 1 starts writing … This write request requests the writing from a non-leading RU in the AU. The memory card 2 in the immediate write state does not copy data in lower RUs (first to third RUs) than the write-data RUs in the AU (AU1) to which the write data belong to (fourth to sixth RUs in this example) to the work AU … (¶ 0120-0123)].
	As to claim 12, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
	As to claim 13, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
	As to claim 14, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.

As to claim 16, it recites substantially the same limitations as in claim 9, and is rejected for the same reasons set forth in the analysis of claim 9. Refer to "As to claim 9" presented earlier in this Office Action for details.
As to claim 22, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 23, Lee2017 in view of Moon t& Fujimoto eaches The method according to claim 22, wherein the delaying transmitting of the execution order of the first, task to the host occurs for a predetermined count of selected tasks [Lee2017 – … scheduling the plurality of requests according to internal priorities of the requests; generating a window according to the plurality of requests outputted by the scheduling of the plurality of requests, and monitoring rank information and row hit information of the plurality of requests; rescheduling the plurality of requests according to the monitoring result and the number of requests having the same row address, such that all requests inputted during a preset period are processed; generating a command corresponding to the rescheduled requests; and performing an Internal operation of the semiconductor memory device in response to the command … (¶ 0025-0026)].
As to claim 24, Lee2017 in view of Moon & Fujimoto teaches The method according to claim 22, wherein the delaying transmitting of the execution order of the first task to the host occurs for a predetermined period of time [Lee2017 – … generating a window according to the plurality of requests outputted by the scheduling of the plurality of requests, and monitoring rank information and row hit information of the plurality of requests; rescheduling the plurality of requests according to the monitoring result and the number of requests having the same row address, such that all requests inputted during a preset period are processed; generating a command corresponding to the rescheduled requests; and performing an Internal operation of the semiconductor memory device in response to the command … (¶ 0025-0026)].
As to claim 25, Lee2017 in view of Moon & Fujimoto teaches The method according to claim 23, wherein the execution order of the first task is transmitted to the host after the predetermined count has been reached [Lee2017 – … scheduling the plurality of requests according to internal priorities of the requests; generating a window according to the plurality of requests outputted by the scheduling of the plurality of requests, and monitoring rank information and row hit information of the plurality of requests; rescheduling the plurality of requests according to the monitoring result and the number of requests having the same row address, such that all requests inputted during a preset period are processed; generating a command corresponding to the rescheduled requests; and performing an Internal operation of the semiconductor memory device in response to the command … (¶ 0025-0026)].
As to claim 26, Lee2017 in view of Moon & Fujimoto teaches The method according to claim 24, wherein the execution order of the first task is transmitted to the host after the predetermined period of time has been reached [Lee2017 – … scheduling the plurality of requests according to internal priorities of the requests; generating a window according to the plurality of requests outputted by the scheduling of the plurality of requests, and monitoring rank information and row hit information of the plurality of requests; rescheduling the plurality of requests according to the monitoring result and the number of requests having the same row address, such that all requests inputted during a preset period are processed; generating a command corresponding to the rescheduled requests; and performing an Internal operation of the semiconductor memory device in response to the command … (¶ 0025-0026)].
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee2017 in view of Moon & Fujimoto, and further in view of Kim et al. (US Patent Application Publication 2014/0293712, hereinafter Kim).
	Regarding claim 10, Lee2017 in view of Moon & Fujimoto does not teach the storage device operates in a cache-on mode in which a cache function is enabled.
	However, cache memory is well known and widely used in the art because it is faster and reduces memory access latency.
	For example, Kim teaches a storage device operates in a cache-on mode in which a cache function is enabled [The first memory 124 may be a working memory of the host processor 123.  The host processor 123 may use the first memory 124 as, for example, a cache memory, a buffer memory, a temporary memory, etc (¶ 0090); In an embodiment, the mode of the memory system may be set to the guarantee mode in response to a cache off signal being transmitted from the external device (¶ 0016)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to use a cache memory as a storage device, as .
8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee2017 in view of Moon & Fujimoto, and further in view of Chung et al. (US Patent Application Publication 2014/0089568, hereinafter Chung).
	Regarding claim 10, Lee2017 in view of Moon & Fujimoto does not teach the storage device comprises an embedded multi-media card (eMMC).
	However, eMMC is well known and widely used in the art.
	For example, Chung teaches a storage device comprises an embedded multi-media card (eMMC) [The inventive concept relates generally to embedded Multimedia Cards (eMMCs), eMMC systems including an EMMC and a host, and methods of operating eMMC systems.  More particularly, the inventive concept relates to eMMCs, eMMC systems and methods of eMMC operation that are capable of securing an improved data valid window for data received by a host by directly correcting input timing for the data signals provided by the eMMC (¶ 0002)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to use a eMMC as a storage device, as demonstrated by Chung, and to incorporate it into the existing scheme disclosed by Lee2017 in view of Moon & Fujimoto, because Chung teaches doing so allows securing an improved data valid window for data received by a host by directly correcting input timing for the data signals provided by the eMMC [The inventive concept relates generally to embedded Multimedia Cards (eMMCs), eMMC systems including an EMMC and a host, and methods of operating eMMC systems.  More particularly, the inventive concept relates 

					Conclusion
9.	Claims 1-2, 4-16, and 22-26 are rejected as presented above.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
April 21, 2021